                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 JOSEPH HARDESTY, ET AL.,                          :   Case No. 1:16-CV-00298
 Individually and on behalf of All                 :
 Others Similarly Situated                         :   Judge Timothy Black
                                                   :
                               Plaintiffs,         :
                                                   :   PLAINTIFFS’ UNOPPOSED MOTION
        v.                                         :   FOR EXTENSION OF TIME TO FILE
                                                   :   REPLY IN SUPPORT OF MOTION
 THE KROGER CO., et al.                            :   FOR PARTIAL SUMMARY
                                                   :   JUDGMENT
                               Defendants.         :


       Plaintiffs Joseph Hardesty, Derek Chipman, Madeline Hickey, and the FLSA Collective

Members they represent (collectively, “Plaintiffs”) respectfully request that the Court extend the

deadline for Plaintiffs to file their reply in support of Motion for Partial Summary Judgment, which

was filed on March 22, 2019. Plaintiffs request a one-week extension to file its response,

specifically on or before April 12, 2019. The reason for this request is the schedule of Plaintiffs’

counsel, which include multiple deadlines in this same time period. Plaintiffs have made no

previous requests for extension with respect to their motion or reply, and no dates or deadlines

contained in the Court’s calendar order would need to be moved. Counsel for Plaintiffs has

discussed this request with counsel for Defendants, and counsel for Defendants has consented with

this motion.

       A proposed order is attached in accordance with S.D. Ohio Civ. R. 7.4.

                                              Respectfully submitted,

                                              /s/ Joshua M. Smith
                                           Peter A. Saba (0055535)
                                           Joshua M. Smith (0092360)
                                           Sharon Sobers (0030428)
                                           Jeffrey M. Nye (0082247)
                                           STAGNARO, SABA
                                           & PATTERSON CO., L.P.A.
                                           2623 Erie Avenue
                                           Cincinnati, Ohio 45208
                                           (513) 533-2701
                                           (513) 533-2711 (fax)
                                           pas@sspfirm.com
                                           Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a true and accurate copy of the foregoing was
served electronically through the District Court’s electronic case filing system upon David K.
Montgomery, Esq. and Ryan M. Martin, Esq., Jackson Lewis P.C., PNC Center, 26th Floor, 201
East Fifth Street, Cincinnati, Ohio 45202, this 29th day of March, 2019.

                                           /s/ Joshua M. Smith
                                           Joshua M. Smith (0092360)
